Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I in the reply filed on 05/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2022.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 2-3 and 5, the claims recite “the abnormality” however claim 1 on which claims 2-3 and 5 depend does not specifically require an abnormality but only “a first determination that determines presence or absence of an abnormality” and “a second determination that determines presence or absence of an abnormality” so that it is unclear if the claims specifically require an abnormality or are merely referring to an abnormality that’s presence or absence is determined, furthermore it is unclear which determination the abnormality is determined by for the purpose of examination the claims will be interpreted to mean --the abnormality, that’s presence or absence is determined by the first determination or the second determination,--.

Regarding claim 4, the claims recite “presence or absence of an abnormality is to be determined” however claim 1 on which claim 4 depends does recites “a first determination that determines presence or absence of an abnormality” and “a second determination that determines presence or absence of an abnormality” so that it is unclear if the claim specifically which determination the abnormality of claim 4 is determined by for the purpose of examination the claims will be interpreted to mean --presence or absence of an abnormality is to be determined by the first determination or the second determination--.


Regarding claim 6-7, the claims are dependent on and require all the limitations of claim 5 and are therefore rejected for the same reason as claim 5.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takushi et. Al. (Takushi Shigetoshi, Haruyuki Inoue, Tsukasa Kawashima, Takaaki Hirokane, Toshihiko Kataoka, Mizuho Morita, and Kenta Arima; Microscratches with Depths of Angstrom Order on Si Wafers Detected by Light Scattering and AFM; Electrochemical and Solid-State Letters, 10 _7_ H206-H209 _2007 hereinafter Takushi).

	Regarding claim 1, Takushi teaches in Figs, 1, 3, 4 and 6 with associated text a method of evaluating a silicon wafer, 
which comprises: 
a first determination (taking light scattering image in Fig. 3 (page H207 Results and Discussion paragraph 1) that determines presence or absence of an abnormality (micro-scratch perpendicular to laser beam) by inspecting a surface of an evaluation-target silicon wafer (Si wafer in Fig. 1) with a light scattering type surface inspection device (Fig. 1, page H207 Results and Discussion paragraph 1); and 
a second determination (obtaining AFM image in Fig. 6 (page H208 Results and Discussion paragraph 4))  that determines presence or absence of an abnormality through observing, with an atomic force microscope (page H208 Results and Discussion paragraph 4), a region of the surface of the evaluation-target silicon wafer (page H208 Results and Discussion paragraph 4), where the presence of an abnormality has not been confirmed in the first determination.
	Takushi does not specify the region is a region where the presence of an abnormality has not been confirmed in the first determination, however Takushi teaches the abnormality determined by the second determination is ridge shaped 6 (page H208 Results and Discussion paragraph 4) and is therefore not the trench shaped abnormality determined by the first determination 6 (page H207 Results and Discussion paragraph 1-2) furthermore Takushi teaches other microscratches existed in the observed area, but they are invisible in Fig. 3a and therefore the presence of such defects was not confirmed so that by using the second determination, taught by Takushi, in a region where defects are invisible in Fig. 3a or in other portions of the wafer not covered by the first determination to determine the presence or absence of such defects so that the region observed in the second determination would be a region where the presence of an abnormality has not been confirmed in the first determination (the claim would not necessarily require, that the region is where the presence of an abnormality cannot be confirmed by the light scattering type surface inspection device, for example could not be confirmed by a determination similar to the firs determination but at a different scattering angle).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the second determination, taught by Takushi, in a region where defects are invisible in Fig. 3a or in other portions of the wafer not covered by the first determination to determine the presence or absence of such defects because according to Takushi the second determination reveals not only the nanometer-scale profile of microscratches but also information about how the CMP process proceeds (page H208 Results and Discussion paragraph 4) and so would be useful in providing this information for such scratches.

	
Regarding claim 2, Takushi teaches an abnormality, that’s presence or absence is determined by the first determination or the second determination, is a process-induced defect (page H208 Results and Discussion paragraph 4).  

Regarding claim 3, Takushi teaches an abnormality, that’s presence or absence is determined by the first determination or the second determination, is equal to or more than one kind of abnormalities selected from the group consisting of a concave defect and a convex defect (Figs. 4 and 5 (page H207 Results and Discussion paragraph 4)).   

Regarding claim 4, Takushi teaches the evaluation-target silicon wafer is a polished wafer having a polished surface (CMP finished Si(0001) Fig. 3 and 4 caption), and 
the surface where presence or absence of an abnormality is to be determined by the first determination or the second determination is the polished surface (Fig. 3 and 4 caption).  

Regarding claim 5, Takushi teaches an abnormality, that’s presence or absence is determined by the first determination or the second determination, is a linear defect (Fig. 3 and 6).  

Regarding claim 6, Takushi teaches the linear defect comprises a linear defect having a width of equal to or less than 200 nm (Figs. 4 and 6 (page H207 Results and Discussion paragraph 2 and 4)).  

Regarding claim 7, Takushi teaches the second determination comprises determining presence or absence of the linear defect having a width of equal to or less than 200 nm (ridge shaped scratch starts at a position less than 100 nm and finishes at less than 300 nm in Fig. 6 so that the width is less than 200 nm).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J GRAY/Examiner, Art Unit 2897